Beck, J.

The court gave to the jury the following, among other instructions:
i. slander: p^rentó.^ “ 6. The defendant has stated in his answer that the words spoken by him were spoken under the circumstances as therein set forth, and if you find from the evidence that the defendant did speak the words substantially as charged, but under the circumstances as claimed by the defendant, such facts are proper to be considered by you in mitigation or reduction of damages; but they would not if fully proven amount to a justification, or a complete defense to the action.”
“11. If you find that the defendant did speak and publish the words substantially as alleged, then plaintiff is entitled to recover at least nominal damages; that is some small sum, as one dollar, or one cent.”
These instructions are erroneous. The second and third counts óf the answer show that the words charged in the first count of the petition were honestly spoken as an expression of defendant’s belief, in response to a request of plaintiff’s mother for the facts within his knowledge. The mother had an interest in the matter, and a right to know the truth of reports charging her minor daughter with an offense, or improper conduct. The plaintiff having the information within his knowledge which was sought by the mother, and being interested in the matter, had a right to impart that information in response to the mother’s solicitation, as pleaded in the answer. It would be the part of a good neighbor and a good citizen, in the manner set out in the pleadings, to aid parents in reaching a true knowledge of the conduct of their children. When information of that character is sought by parents, the person inquired of must be permitted in good faith to state facts, and his bona fide belief. This conclusion is supported by the clearest reason, and has the sanction of authority. Townsend on Slander, 397; 1 Am. Leading Cases, 181.
*242Words spoken under the circumstances set up in' the counts of this answer above referred to would not support an action, as they would be in the nature of privileged communications. The instructions quoted hold differently, and authorize the jury to consider such circumstances only in mitigation of damages.
It is not our province to inquire whether the defendant supported the defense pleaded by testimony. It cannot be denied that there was evidence tending'that way; defendant’s own testimony was of that character. He had the right to submit his defense to the jury under proper instructions as to the law of the case. Of this right he was deprived by the instructions now under consideration.
Other questions raised by appellant need not be discussed, as the judgment, for the errors above pointed out, must be reversed.
Reversed.